DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed January 25, 2021.  Claims 1-20 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3, 4, 7-9, 11, 12, 15-17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rousso et al (US 2009/0147516 A1) in view of Allison et al (US 20110282788 A1).  

	
Regarding claims 1, 9, and 17, Rousso discloses a computer-implemented method comprising:
            communicating, by a computer system, a connection request to a first entity that is not associated with a network of corporate entities (Rousso:  Figure 1C - request a quote 144);
            effecting, by the computer system, a payment transaction between the first entity and the second entity based on a response to the request for the payment and instructing a first programming interface for accounting software utilized by the first entity to reflect the payment transaction (Rousso:  Figure 1C, paragraph [044] - Upon successful completion of the PRP, the user may buy the indicated items 149, paragraph [0075] - After the transaction record is populated with the pricing data, the transaction record may be transferred by the procurement module 102 for display to the buyer 367).
 the connection request includes an invitation for the first entity to join the network of corporate entities; determining, by the computer system, the first entity has confirmed the connection request to join the network of corporate entities based in part on the first entity accessing a uniform resource locator provided in association with the connection request; based at least in part on the determining, connecting, by the computer system, a profile of the first entity with a profile of a second entity and receiving a request for a payment via the established connection.  
Allison discloses:
the connection request includes an invitation for the first entity to join the network of corporate entities; determining, by the computer system, the first entity has confirmed the connection request to join the network of corporate entities based in part on the first entity accessing a uniform resource locator provided in association with the connection request (Allison: paragraph [0046] - For example, the payee may invite 30 people to the cookout and have email address for the 30 people. In 405, the payee may send an email that includes the URL link to the payee UI for the cookout transaction); 
based at least in part on the determining, connecting, by the computer system, a profile of the first entity with a profile of a second entity and receiving a request for a payment via the established connection (Allison: Figure 14 - access web page and make payment 407).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Rousso to have included wherein the connection request includes an invitation for the first entity to join the network of corporate entities; determining, by the computer system, the first entity has 

Regarding claims 3, 11, and 19, Rousso and Allison teach or suggest all the limitations of claims 1, 9, and 17 as noted above.    Rousso further discloses wherein the request for the payment further comprises a metadata portion that interfaces with accounting software utilized by the first entity (Rousso: paragraph [0044] - The Payment Facilitation Engine may then perform the purchase registration process (PRP) 148, which may include a buyer verification-PRP, which in an implementation involves verifying the buyer's registration data, credit and/or other procurement, logistics, or payment facilitation parameters (metadata)).  

Regarding claims 4, 12, and 20, Rousso and Allison teach or suggest all the limitations of claims 1, 9, and 17 as noted above.   Rousso further discloses wherein information associated with the profile of the second entity is populated to the accounting software utilized by the first entity (Rousso: paragraph [0045] - The Engine utilizes the received information to populate the payment profile 130).  

Regarding claims 7 and 15, Rousso and Allison teach or suggest all the limitations of claims 1 and 9 as noted above.   Rousso further discloses confirming payment information for the first entity (Rousso: paragraph [0043] - The Payment Facilitation Engine may then provide the Buyer with an email confirmation of the processing 124).  

Regarding claims 8 and 16, Rousso and Allison teach or suggest all the limitations of claims 1 and 9 as noted above.  Rousso further discloses generating a network ID for the first entity (Rousso: paragraph [0043] - If the Buyer is an existing/registered user 114, they may enter their login (e.g., ID and password)).  




Claims 2, 5, 6, 10, 13, 14, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rousso et al (US 2009/0147516 A1), in view of Allison et al (US 2011/0282788 A!), and further in view of Psota et al (US 2014/0258032 A1).  

Regarding claims 2, 10, and 18, Rousso and Allison teach or suggest all the limitations of claims 1, 9, and 17 as noted above.  The combination of Rousso and Allison does not disclose wherein the network of corporate entities further instructs a second programming interface for accounting software utilized by the second entity to reflect the payment transaction effected by the network of corporate entities.  However, Psota teaches wherein the network of corporate entities further instructs a second programming interface for accounting software utilized by the second entity to reflect the payment transaction effected by the network of corporate entities (Psota: Figure 45 - orders, paragraph [0128] - FIG. 45 depicts a marketplace participant profile display.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Rousso and Allison, in the apparatus and method wherein the network of corporate entities further instructs a second programming interface for accounting software utilized by the second entity to reflect the payment transaction effected by the network of corporate entities, as taught by Psota since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would facilitate in providing information to entities (Psota: abstract).

Regarding claims 5 and 13, Rousso and Allison teach or suggest all the limitations of claims 1 and 9 as noted above.  The combination of Rousso and Allison does not disclose updating a credibility rating of the first entity based on the payment transaction between the first entity and the second entity; and associating the updated credibility rating with the profile of the first entity.  However, Psota teaches: 
updating a credibility rating of the first entity based on the payment transaction between the first entity and the second entity (Psota: paragraph [0483] - In an example, if a buyer's payment to a private shipper is trending out (longer time for the shipper to receive payment), the buyer's financial risk rating may be increased, paragraph [0326] - 
and associating the updated credibility rating with the profile of the first entity (Psota: paragraph [0152] - This determined credibility rating may be provided to the buyer through a user interface of the platform).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Rousso and Allison, in the apparatus and method for updating a credibility rating of the first entity based on the payment transaction between the first entity and the second entity; and associating the updated credibility rating with the profile of the first entity, as taught by Psota since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would facilitate in providing information to entities (Psota: abstract).

Regarding claims 6 and 14, Rousso and Allison teach or suggest all the limitations of claims 1 and 9 as noted above.  The combination of Rousso and Allison does not disclose receiving terms defining an agreement between the first entity and the second entity that applies to the payment transaction between the first entity and the second entity; updating a credibility rating of the first entity based on satisfaction of the terms in the agreement by the first entity; and associating the updated credibility rating with the profile of the first entity.  However, Psota teaches: 
receiving terms defining an agreement between the first entity and the second entity that applies to the payment transaction between the first entity and the second entity (Psota: paragraph [0026] - standards of compliance);
and associating the updated credibility rating with the profile of the first entity (Psota: paragraph [0152] - This determined credibility rating may be provided to the buyer through a user interface of the platform).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Rousso and Allison, in the apparatus and method for receiving terms defining an agreement between the first entity and the second entity that applies to the payment transaction between the first entity and the second entity; updating a credibility rating of the first entity based on satisfaction of the terms in the agreement by the first entity; and associating the updated credibility rating with the profile of the first entity, as taught by Psota since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would facilitate in providing information to entities (Psota: abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0342962 A1, Brown et al discloses SYSTEMS AND METHODS FOR MANAGING FINANCIAL PAYMENTS BETWEEN PARTIES.
US 2005/0131816 A1, Britto et al discloses Computer-based funds transfer system.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625